DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews (US PG Pub 2012/0259529).
In re Claim 1 Matthews discloses a fuel injection control apparatus for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder (118) and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder (Paragraph [0022]), the apparatus comprising: an air amount detector (186) configured to detect an amount of an air flowing into the cylinder or a physical quantity having a correlation with the amount of the air (Paragraph [0036]); and an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to perform: 
calculating a target injection time of the fuel including a first target injection time and a second target injection time, based on the amount of the air or the physical quantity detected by the air amount detector (Paragraph [0053]);
determining a first crank angle at which a fuel injection by the fuel injector is to be started and a second crank angle at which the fuel injection is to be ended;
controlling the fuel injector so as to inject the fuel in an injection start priority mode in which the fuel is injected for the first target injection time from a first time point corresponding to the first crank angle or an 
switching an injection mode to one of a plurality of injection modes in accordance with an operating state of the internal combustion engine, an injection frequency and an injection timing being determined in accordance with each of the plurality of injection modes, and wherein the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel in the injection frequency and the injection timing in accordance with the injection mode, and further inject the fuel in the injection start priority mode or the injection end priority mode in accordance with the injection mode (Paragraphs [0044], [0045] and [0059]).
Examiner note: while Matthews does disclose both injection start and end priority, the use of alternative language “or an injection end priority mode in which the fuel is injected for the second target injection time from a second time point corresponding to a target crank angle, the target crank angle being obtained by decreasing a crank angle range corresponding to the second target injection time from the second crank angle” and “or the injection end priority mode in accordance with the injection mode” essentially makes the injection end priority mode optional as currently claimed.
In re Claim 2 Matthews discloses an apparatus according to claim 1, wherein the injection mode includes a start mode in which the internal combustion engine is started, and the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel in the injection end priority mode when the injection mode is switched to the start mode (Paragraphs [0043]-[0071]).
In re Claim 3 Matthews discloses an apparatus according to claim 2, wherein the fuel is injected in a range from a start of an intake stroke to an end of a compression stroke of the internal combustion engine a plurality of times in the start mode, and the microprocessor is configured to perform the controlling including controlling the fuel injector so as to inject the fuel in the injection start priority mode at a first time and inject the fuel in the injection end priority mode at a last time in the range when the injection mode is switched to the start mode (Paragraphs [0043]-[0071]).
In re Claim 8 Matthews discloses a apparatus according to claim 1, further comprising: a pressure detector configured to detect a pressure of the fuel; and a temperature detector configured to detect a temperature of the  pressure of the fuel detected by the pressure detector, and the temperature of the fuel detected by the temperature detector (Paragraphs [0035] and [0043]-[0071]).
In re Claim 9 Matthews discloses a fuel injection control apparatus for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the apparatus comprising: an air amount detector configured to detect an amount of an air flowing into the cylinder or a physical quantity having a correlation with the amount of the air; and an electronic control unit having a microprocessor and a memory, wherein the microprocessor is configured to function as: an injection time calculation unit calculating a target injection time of the fuel including a first target injection time and a second target injection time, based on the amount of the air or the physical quantity detected by the air amount detector;
a crank angle determination unit determining a first crank angle at which a fuel injection by the fuel injector is to be started and a second crank angle at which the fuel injection is to be ended;
an injector control unit controlling the fuel injector so as to inject the fuel in an injection start priority mode in which the fuel is injected for the first target injection time from a first time point corresponding to the first crank angle or an injection end priority mode in which the fuel is injected for the second target injection time from a second time point corresponding to a target crank angle, the target crank angle being obtained by decreasing a crank angle range corresponding to the second target injection time from the second crank angle; and an injection mode switching unit switching an injection mode to one of a plurality of injection modes in accordance with an operating state of the internal combustion engine, an injection frequency and an injection timing being determined in accordance with each of the plurality of injection modes, and the injector control unit is configured to control the fuel injector so as to inject the fuel in the injection frequency and the injection timing in accordance with the injection mode switched by the injection mode switching unit, and further inject the fuel in the injection start priority mode or the injection end priority mode in accordance with the injection mode (see rejection of claim 1 above).

In re Claim 16 Matthews discloses a apparatus according to claim 9, further comprising:
a pressure detector configured to detect a pressure of the fuel; and
a temperature detector configured to detect a temperature of the fuel, wherein the injection time calculation unit is configured to calculate the target injection time, based on the amount of the air or the physical quantity detected by the air amount detector, the pressure of the fuel detected by the pressure detector, and the temperature of the fuel detected by the temperature detector (Paragraphs [0035] and [0043]-[0071]).
In re Claim 17 Matthews discloses a fuel injection control method for an internal combustion engine, the internal combustion engine including a piston reciprocating in a cylinder and a fuel injector arranged to inject a fuel into a combustion chamber facing the piston in the cylinder, the method comprising: detecting an amount of an air flowing into the cylinder or a physical quantity having a correlation with the amount of the air;
calculating a target injection time of the fuel including a first target injection time and a second target injection time, based on the amount of the air or the physical quantity;
determining a first crank angle at which a fuel injection by the fuel injector is to be started and a second crank angle at which the fuel injection is to be ended; 
controlling the fuel injector so as to inject the fuel in an injection start priority mode in which the fuel is injected for the first target injection time from a first time point corresponding to the first crank angle or an injection end priority mode in which the fuel is injected for the second target injection time from a second time point corresponding to a target crank angle, the target crank angle being obtained by decreasing a crank angle range corresponding to the second target injection time from the second crank angle; and switching an injection mode to one of a plurality of injection modes in accordance with an operating state of the internal combustion engine, an injection frequency and an injection timing being determined in accordance with each of the plurality of injection modes, and wherein the controlling includes controlling the fuel injector so as to inject the fuel in the injection frequency and the injection timing in accordance with the injection mode, and further inject the fuel in  mode in accordance with the injection mode (see rejection of claim 1 above).

Allowable Subject Matter
Claims 4-7 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747